Ground 5 of the motion for new trial shows that the witness Bond was asked the following question and gave the following answer: Q. "State whether or not the handwriting on the pay-roll for the first half of May and April as to the name of Roy Spivey is similar handwriting to that on the time pay-rolls prepared by Mr. Copeland?" A. "I am not an expert on handwriting and can not say that there is a similarity. It *Page 147 
appears to be in some instances." The objection to the testimony was "that the witness had not qualified as an expert and that his opinion would not be worth anything to the jury and was irrelevant and immaterial." "In a ground of a motion for a new trial which complains of the admission of testimony it must appear how the testimony which was admitted over objection was material and how it could have been hurtful to the plaintiff in error." McGuire v. State, 29 Ga. App. 192 (114 S.E. 719), and cit.
In the case at bar it is not even alleged in the ground that the testimony was hurtful or prejudicial to the movant. Furthermore, another witness for the State (W. M. Rawlins) testified that he was accountant clerk in the Fitzgerald division of the State Highway Department, and that the accused was an employee in that division; that he (the witness) had been handling for six or eight months the time reports made by the accused, and that in his opinion the name of Roy Spivey appearing on the pay roll for the first half of April and May was in the handwriting of the accused. This testimony was admitted without objection. This is not a close case. The evidence amply authorized the verdict, and I do not think the admission of the testimony complained of requires a reversal of the judgment.